United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Aurora, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0832
Issued: July 28, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2015 appellant filed a timely appeal from a February 19, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established entitlement to continuation of pay.
FACTUAL HISTORY
On November 8, 2014 appellant, then a 50-year-old mail handler, initiated a traumatic
injury claim (Form CA-1) alleging that he strained his lower back while moving postal
equipment on the same date. Appellant’s supervisor signed the form on December 12, 2014 and
1

5 U.S.C. § 8101 et seq.

advised that notice of injury was also received on December 12, 2014. Appellant stopped work
on November 8, 2014 and began receiving continuation of pay on November 9, 2014.2
In a November 8, 2014 statement accompanying the claim, appellant asserted that he felt
a twinge in his lower back while dispatching letters.
In a November 10, 2014 report, Dr. Michael Collins, a Board-certified internist, noted
examining appellant on November 8, 2014. He advised that appellant was injured when he was
pushing a cart on November 8, 2014. Dr. Collins diagnosed low back strain and indicated that
appellant could only perform modified work.
In a January 12, 2015 decision, OWCP accepted appellant’s claim for low back strain. It
requested appellant to provide evidence to support whether written notice of injury was given
within 30 days of injury, as the evidence indicated that the employing establishment was not
informed until December 12, 2014.
Appellant submitted additional evidence, but he did not provide any further evidence
regarding whether the employing establishment was given earlier written notice of his injury.
In a February 19, 2015 decision, OWCP denied appellant’s request for continuation of
pay, finding that the injury was not reported on an appropriate form within 30 days of the injury.
The decision specified that it only concerned entitlement to continuation of pay and did not
affect appellant’s entitlement to other compensation benefits.
LEGAL PRECEDENT
Section 8118 of FECA3 provides for payment of continuation of pay, not to exceed 45
days, to an employee who has filed a claim for a period of wage loss due to traumatic injury with
his or her immediate supervisor on a form approved by the Secretary of Labor within the time
specified in section 8122(a)(2) of this title. Section 8122(a)(2) provides that written notice of
injury must be given as specified in section 8119. The latter section provides in part that notice
of injury shall be given in writing within 30 days of the injury.4 Claims that are timely under
section 8122 are not necessarily timely under section 8118(a). FECA authorizes continuation of
pay for an employee who has filed a valid claim for traumatic injury.5 Section 8118(a) makes
continuation of pay contingent on the filing of a written claim within 30 days of the injury.

2

The Board notes that two different versions of the first page of the traumatic injury claim form were submitted
to OWCP by the employing establishment. One contains appellant’s signature, but is essentially illegible. The other
lists the date of injury and the date of notice as November 8, 2014, and contains a handwritten notation that it was
completed “for clarity purposes only.”
3

5 U.S.C. § 8118.

4

Id. at § 8119(a), (c); see also Gwen Cohen-Wise, 54 ECAB 732 (2003).

5

Id. at § 8118(a).

2

When an injured employee makes no written claim for a period of wage loss within 30 days, he
or she is not entitled to continuation of pay, notwithstanding prompt notice of injury.6
Section 10.205 of OWCP regulations provide in pertinent part that to be eligible for
continuation of pay, a person must: (1) have a traumatic injury which is job related and the
cause of the disability, and/or the cause of lost time due to the need for medical examination and
treatment; (2) file Form CA-1 within 30 days of the date of the injury; and (3) begin losing time
from work due to the traumatic injury within 45 days of the injury.7
ANALYSIS
Appellant filed a traumatic injury claim on November 8, 2014 for an injury sustained that
date. However, appellant’s supervisor noted that he did not receive the claim form until
December 12, 2014, more than 30 days after appellant’s November 8, 2014 injury. In OWCP’s
January 12, 2015 decision, it requested appellant to submit evidence of an earlier written claim.
No evidence was received by OWCP which supports an earlier written notice. The evidence of
record establishes that appellant did not file his claim within 30 days from the date of injury, as
required by section 10.205(a)(2) of OWCP’s regulations.8 The Board therefore finds that
appellant is not entitled to continuation of pay.
On appeal, appellant submitted documentation indicating that he began receiving wageloss compensation in January 2015.9 The Board’s jurisdiction in this appeal is limited to
appellant’s continuation of pay claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant is not entitled to continuation of pay.

6

See P.R., Docket No. 08-2239 (issued June 2, 2009); see also W.W., 59 ECAB 533 (2008).

7

20 C.F.R. § 10.205(a).

8

See Guy W. Adkins, Docket No. 94-177 (issued on June 6, 1995) (finding that the notice of traumatic injury
claim form was “filed,” for continuation of pay purposes, on the date reflected in the official supervisor’s report).
9

Appellant submitted new evidence on appeal. The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. The Board has no jurisdiction to review
evidence submitted for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

3

ORDER
IT IS HEREBY ORDERED THAT the February 19, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 28, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

